Title: From George Washington to John Jay, 8 February 1779
From: Washington, George
To: Jay, John

Sir
Head Quarters Middle Brook 8th Feby 1779

I am honored with yours of the 3d and 5th instants with the Resolves of the 2d and 4th inclosed. I have dispatched orders to the Infantry of Count Pulaski’s Legion to march immediately from Minisink to Lancaster, at which place they will expect a Route and further orders for proceeding. The Horse of the Legion not being in this Quarter will receive orders from the Count himself.
In obedience to the Resolve of the 4th directing Count Pulaski and Colo. Arman⟨d⟩ to compleat their Corps of Infantry to their full complement, I have informed them of the terms on which Recruits for the War are to be raised: But it will rest with Congress to give them proper authority to recruit, as I do not conceive that any of the States will suffer them to inlist Men within their Bounds without a special licence for that purpose. I have informed them of this, and have desired them to make application to Congress on the subject.
I am informed by Colo. Laumoy that he is already ordered by Genl Duportail to repair to South Carolina.
I shall take every possible measure to compleat the arrangement of the Army as expediously as possible and have the honor to be with the highest Respect Your Excellency’s Most obt Servt
Go: Washington
